PER CURIAM.
At the close of the plaintiff’s case the complaint was dismissed, upon the ground that the plaintiff was chargeable with contributory negligence. Upon the record we are of opinion that the question of contributory negligence should have been submitted to the jury. The plaintiff certainly was not chargeable with contributory negligence as a matter of law, and it is doubtful whether he was as a matter of fact.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.